Case 6:19-cv-02351-GKS-PDB Document 35 Filed 02/12/21 Page 1 of 2 PagelD 1079

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
NORMA GONZALEZ,
Plaintiff,

Vv. Case No: 6:19-cv-2351-GKS-PDB

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

THIS CAUSE comes before the Court for consideration on Plaintiff Norma
Gonzalez’s (Plaintiff) appeal from a final decision of the Commissioner of the Social
Security Administration (the Commissioner) denying her application for Disability
Insurance Benefits (DIB) after proceedings before an Administrative Law Judge
(“ALJ”).' Plaintiff filed a Memorandum In Support of Plaintiff’s Position (Doc.30).

On January 26, 2021, the United States Magistrate Judge issued a Report and

Recommendation (the Report and Recommendation) recommending that the ALJ’s

 

' The Commissioner filed a certified copy of the record before the Social Security
Administration. (See Doc, 23.)
Case 6:19-cv-02351-GKS-PDB Document 35 Filed 02/12/21 Page 2 of 2 PagelD 1080

decision be affirmed (Doc. 34). Plaintiff has not filed any objections to the Report
and Recommendation.

The ALJ’s findings are supported by substantial evidence, and the ALJ
applied the proper legal analysis to Plaintiff's disability claims. After de novo
review of the unobjected to Report and Recommendation (Doc. 29), it is hereby
ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Patricia D. Barksdale’s Report and
Recommendation (Doc. 34) is APPROVED and ADOPTED and is made part of
this Order for all purposes, including appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under
sentence four of 42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER
JUDGMENT accordingly and CLOSE the case.

DONE AND ORDERED at Orlando, Florida, this day of February,

2021.

  

 

G. KENDALL SHA
SENIOR UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of Record
